30 N.Y.2d 624 (1972)
In the Matter of The Estate of Eugene La Grove, Deceased. Bruce Frazier, Appellant; First National City Bank, Respondent.
Court of Appeals of the State of New York.
Submitted February 18, 1972.
Decided March 16, 1972.
Bruce Frazier, appellant, pro se.
Joseph F. Kelly for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate; no opinion.